UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2011 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 000-22117 06-1269834 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4 Landmark Square, Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 975-7110 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5—Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. On May 27, 2011, the Registrant held its annual meeting of stockholders.At such annual meeting, stockholders of the Registrant voted on the matters set forth below, and the final voting results for such matters are set forth below. 1. Each of the two nominees for election to the Board of Directors of the Registrant was elected, to serve until the Registrant’s annual meeting of stockholders in 2014 and until his successor is duly elected and qualified, based upon the following votes: Nominee For Withhold Authority Broker Non-Votes D. Greg Horrigan John W. Alden 2,126,328 2. The proposal to reapprove the material terms of the performance goals under the Silgan Holdings Inc. Senior Executive Performance Plan, as amended, was approved based upon the following votes: For Against 1,035,177 Abstain Broker Non-Votes 13,069 1,695,375 3. The proposal to approve the ratification of the appointment of Ernst & Young LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December 31, 2011 was approved based upon the following votes: For Against 1,088,620 Abstain 211 4. The non-binding advisory vote on the compensation of the Named Executive Officers of the Registrant received the following votes: For Against 242,901 Abstain Broker Non-Votes 38,070 1,695,375 5. The non-binding advisory vote on the frequency for the advisory vote on the compensation of the Named Executive Officers of the Registrant received the following votes: Three Years Two Years 66,465 One Year Abstain Broker Non-Votes 51,623 1,695,375 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SILGAN HOLDINGS INC. By: /s/Frank W. Hogan, III Frank W. Hogan, III Senior Vice President, General Counsel and Secretary Date:June 3, 2011 3
